Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-13 are pending.
Claim 7 is objected to.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 has been considered by the examiner.

Drawings
The drawings were received on 4 March 2020.  These drawings are accepted.

Allowable Subject Matter
Claim 7 is objected to.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical filter wherein the second near-infrared-absorbing dye (D2) is represented by the formula (II-3), (III-1), or (III-2), as generally set forth in claim 7, the device including the totality of the particular limitations recited in claim 1, from which claim 7 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (WO 2017/051867, all citations are to the English language machine translation) of record (hereafter Ooi), in view of Hasegawa et al. (US 2014/0055652) (hereafter Hasegawa) and Miyake et al. (WO 2017/135359, all citations are to the English language machine translation) (hereafter Miyake).
Regarding claim 1, Ooi discloses an optical filter comprising: an absorption layer comprising a first near-infrared absorbing dye (D1), a second near-infrared absorbing dye (D2), and a transparent resin; and a reflection layer comprising a dielectric multilayer film (see at least paragraphs [0009] and [0022], where the optical filter comprises an absorption layer that comprises a first near-infrared absorbent (DA), a second near-infrared absorbent (DB) and a transparent resin; and a reflection layer comprising a dielectric multilayer film), wherein the first near-infrared absorbing dye (D1) and the second near-infrared absorbing dye (D2) have the following properties (1) to (3):
(1) the first near-infrared absorbing dye (D1) is a squarylium-based compound (see at least paragraphs [0037]-[0038], where the first near-infrared absorbent is a squarylium-based compounds), wherein in a spectral transmittance curve over a wavelength range of 400 nm to 1,100 nm as measured in a state of the dye being contained in the transparent resin, a maximum absorption wavelength λmax(D1) is within a wavelength range of 680 nm to 730 nm (see at least paragraph [0009], where the absorption maximum wavelength of the first near-infrared absorbent is between 685 nm and 715nm), and a difference between a wavelength at which a transmittance is 80% on the shorter wavelength side than the maximum absorption wavelength λmax(D1) when the concentration is adjusted such that a transmittance at the maximum absorption wavelength λmax(D1) is 10%, and the maximum absorption wavelength λmax(D1) is 100nm or less (see at least paragraph [0009], where transmittance at 600 nm is 80% or more and transmittance at 700 nm is 3% or less);
(2) the second near-infrared-absorbing dye (D2) is a squarylium-based compound (see at least paragraphs [0037]-[0038], where the second near-infrared absorbent is a squarylium-based compounds), wherein in a spectra transmittance curve over a wavelength range of 400 nm to 1,100 nm as measured in a state of the dye being contained in the transparent resin, a maximum absorption wavelength λmax(D2) is within a wavelength range of 720 nm to 770 nm (see at least paragraph [0009], where the maximum absorption wavelength of the second near-infrared absorbent is between 705 nm and 725 nm); and
(3) a value obtained by subtracting the maximum absorption wavelength λmax(D1) from the maximum absorption wavelength λmax(D2) is 30 nm or more and 85 nm or less (see at least paragraph [0009], where the difference between the maximum absorption wavelengths is between 10 nm and 40 nm).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ooi does not specifically disclose that the first and second near-infrared absorbing dyes (D1 and D2) are compounds represented by any one of the formulae (I) to (III).
However, Hasegawa teaches an optical filter comprising a near infrared absorbing dye (see at least the abstract), wherein the near infrared absorbing dye is a squarylium-based compound that is represented by claimed formula (I) (see at least Chemical Formula 1 and paragraphs [0011]-[0014]), where general formula F1 matches claimed formula (I)), wherein the near infrared absorbing dye has a maximum absorption wavelength between 695 nm and 720 nm (see at least paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi to include the teachings of Hasegawa so that the first near-infrared absorbing dye is a compound represented by formula (I) for the purpose of substituting one known squarylium-based near-infrared absorbing dye for another in order to obtain predictable results such as the desired maximum absorption wavelength.
Ooi as modified by Hasegawa does not specifically disclose that the second near-infrared absorbing dye is a compound represented by any one of the formulae (I) to (III).
However, Miyake teaches an optical filter comprising a near infrared absorbing dye (see at least the title), wherein the near infrared absorbing dye is a squarylium-based compound that is represented by claimed formula (II) (see at least paragraphs [0037]-[0042], where formula (AI) matches claimed formula (II)), wherein the near infrared absorbing dye has a maximum absorption wavelength between 680 nm and 770 nm (see at least paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa to include the teachings of Miyake so that the second near-infrared absorbing dye is a compound represented by formula (II) for the purpose of substituting one known squarylium-based near-infrared absorbing dye for another in order to obtain predictable results such as the desired maximum absorption wavelength.

Regarding claim 2, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 1.
Ooi as modified by Hasegawa and Miyake does not specifically discloses that in a spectral transmittance curve over a wavelength range of 400 nm to 1,100 nm as measured in a state of the first near- infrared-absorbing dye (D1) and the second near-infrared-absorbing dye (D2) being contained in the transparent resin at such a concentration that, when each dye is contained alone in the transparent resin, transmittances at the maximum absorption wavelength λmax(D1) and the maximum absorption wavelength λmax(D2) are respectively 10%, (i-1) to (i-3) are satisfied: (i-1) the spectral transmittance curve shows two wavelengths at which the transmittance is 20% for light in a wavelength range of 650 nm to 800 nm, wherein the difference between the two wavelengths is 70 nm or more; (i-2) a maximum transmittance for light in a wavelength range from the maximum absorption wavelength λmax(D1) to the maximum absorption wavelength λmax(D1)+50 nm is 20% or less; and (i-3) an average transmittance for light in a wavelength range from the maximum absorption wavelength λmax(D1)-20 nm to the maximum absorption wavelength λmax(D1)+80 nm is 30% or less.
However, one of ordinary skill in the art would have expected similar near-infrared absorbing dyes to have similar characteristics.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of satisfying (i-1) to (i-3) include optimizing the near-infrared absorbing dye to block near-infrared light while transmitting visible light or any other desired spectral ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa and Miyake so that (i-1) to (i-3) are satisfied for the purpose of expecting the spectral characteristics of the near-infrared absorbing dye to be similar for similar dyes and for the purpose of optimizing the near-infrared absorbing dye to block near-infrared light while transmitting visible light or any other desired spectral ranges.

Regarding claim 3, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 2.
Ooi as modified by Hasegawa and Miyake does not specifically disclose that in the spectral transmittance curve over a wavelength range of 400 nm to 1,100 nm as measured in a state of the first near- infrared-absorbing dye (D1) and the second near-infrared-absorbing dye (D2) being contained in the transparent resin at such a concentration that, when each dye is contained alone in the transparent resin, transmittances at the maximum absorption wavelength λmax(D1) and the maximum absorption wavelength λmax(D2) are respectively 10%, an average transmittance of light in a wavelength range of 400 nm to 500 nm is 85% or more.
However, one of ordinary skill in the art would have expected similar near-infrared absorbing dyes to have similar characteristics.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an average transmittance of light in a wavelength range of 400 nm to 500 nm being 85% or more include optimizing the near-infrared absorbing dye to fully transmit visible light.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa and Miyake so that in the spectral transmittance curve over a wavelength range of 400 nm to 1,100 nm as measured in a state of the first near- infrared-absorbing dye (D1) and the second near-infrared-absorbing dye (D2) being contained in the transparent resin at such a concentration that, when each dye is contained alone in the transparent resin, transmittances at the maximum absorption wavelength λmax(D1) and the maximum absorption wavelength λmax(D2) are respectively 10%, an average transmittance of light in a wavelength range of 400 nm to 500 nm is 85% or more for the purpose of expecting the spectral characteristics of the near-infrared absorbing dye to be similar for similar dyes and for the purpose of optimizing the near-infrared absorbing dye to fully transmit visible light.

Regarding claim 4, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 1.
Ooi as modified by Hasegawa and Miyake does not specifically disclose that the absorption layer has a shorter wavelength-side wavelength λAB-SHT20 at which a transmittance for light with an incident angle of 0° is 20%, the shorter wavelength-side wavelength λAB-SHT20 being within a wavelength range of 650 nm to 720 nm; and the reflection layer has a near-infrared light reflection wavelength range, and has a shorter wavelength-side wavelength -λRE-SHT20 at which a transmittance for light with an incident angle of 0° is 20%, the shorter wavelength-side wavelength -λRE-SHT20 satisfying (ii- 1): λAB-SHT20+30 nm≤-λRE-SHT20≤790 nm.
However, Ooi discloses that as the incidence angle increases, the center wavelength of the reflection band is shifted to the short wavelength side (see at least paragraph [0050])
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of satisfying (ii- 1): λAB-SHT20+30 nm≤-λRE-SHT20≤790 nm include ensuring the reflection of near-infrared light by the reflection layer even as the incidence angle is increased (see at least paragraph [0050] of Ooi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa and Miyake so that the absorption layer has a shorter wavelength-side wavelength λAB-SHT20 at which a transmittance for light with an incident angle of 0° is 20%, the shorter wavelength-side wavelength λAB-SHT20 being within a wavelength range of 650 nm to 720 nm; and the reflection layer has a near-infrared light reflection wavelength range, and has a shorter wavelength-side wavelength -λRE-SHT20 at which a transmittance for light with an incident angle of 0° is 20%, the shorter wavelength-side wavelength -λRE-SHT20 satisfying (ii- 1): λAB-SHT20+30 nm≤-λRE-SHT20≤790 nm for the purpose of ensuring the reflection of near-infrared light by the reflection layer even as the incidence angle is increased (see at least paragraph [0050] of Ooi).

Regarding claim 5, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 4.
Ooi also discloses that the reflection layer has an average transmittance for light in a wavelength range from 700 to 1150 nm is 5% or less (see at least paragraph [0009], where (ii-1) states the reflection band transmittance of 5% or less).
Ooi as modified by Hasegawa and Miyake does not specifically disclose that the wavelength range is from -λRE-SHT20 to -λRE-SHT20+300 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the average transmittance for light in a wavelength range from -λRE-SHT20 to -λRE-SHT20+300 nm being 10% or less include optimizing the blocking of near-infrared light.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa and Miyake so that the wavelength range is from -λRE-SHT20 to -λRE-SHT20+300 nm for the purpose of optimizing the blocking of near-infrared light.

Regarding claim 8, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 1.
Ooi also discloses that the transparent resin comprises an acrylic resin (see at least paragraph [0142], where the near-infrared absorbers are mixed with an acrylic resin in the first embodiment).

Regarding claim 9, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 1.
Hasegawa also teaches that a total content of the near-infrared absorbing dye is from 0.2 to 10 parts by mass (see at least paragraph [0010]).
Therefore, it would have bee obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa and Miyake to include the further teachings of Hasegawa so that a total content of the near-infrared absorbing dye is from 0.2 to 10 parts by mass for the purpose of optimizing the absorbance of near-infrared light in the absorption layer.
Ooi as modified by Hasegawa and Miyake does not specifically disclose that a total content of the first near-infrared-absorbing dye (D1) and the second near-infrared-absorbing dye (D2) in the absorption layer is from 0.01 to 20 parts by mass per 100 parts by mass of the transparent resin.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a total content of the first near-infrared-absorbing dye (D1) and the second near-infrared-absorbing dye (D2) in the absorption layer being from 0.01 to 20 parts by mass per 100 parts by mass of the transparent resin include optimizing the absorbance of near-infrared light in the absorption layer by both near-infrared-absorbing dyes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa and Miyake so that a total content of the first near-infrared-absorbing dye (D1) and the second near-infrared-absorbing dye (D2) in the absorption layer is from 0.01 to 20 parts by mass per 100 parts by mass of the transparent resin for the purpose of optimizing the absorbance of near-infrared light in the absorption layer by both near-infrared-absorbing dyes.

Regarding claim 10, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 1.
Ooi also discloses that the optical filter further comprises a transparent substrate; and each of the absorption layer and the reflection layer is provided on a principal surface of the transparent substrate (see at least paragraph [0016]).

Regarding claim 11, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 10.
Ooi also discloses that the transparent substrate is made of a glass (see at least paragraph [0080]).

Regarding claim 12, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 11.
Ooi also discloses that the glass is a phosphate-based glass comprising a copper ion added (see at least paragraphs [0081]-[0082], where CuO has an ionic structure and thus includes a copper ion).

Regarding claim 13, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 1.
Ooi also discloses an imaging device, comprising: a solid-state image sensing device; an imaging lens; and the optical filter according to claim 1 (see at least Fig. 16 and paragraph [0140], where 21 is the solid state imaging element, 23 is the imaging lens, and 10 is the optical filter).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (WO 2017/051867, all citations are to the English language machine translation) of record (hereafter Ooi), in view of Hasegawa et al. (US 2014/0055652) (hereafter Hasegawa) and Miyake et al. (WO 2017/135359, all citations are to the English language machine translation) (hereafter Miyake) as applied to claim 1 above, and further in view of Sallavanti et al. (US 5,271,872) (hereafter Sallavanti).
Regarding claim 6, Ooi as modified by Hasegawa and Miyake discloses all of the limitations of claim 1.
Ooi as modified by Hasegawa and Miyake does not specifically disclose that when each of the first near-infrared- absorbing dye (D1) and the second near-infrared-absorbing dye (D2) are contained alone in the transparent resin, each of the first near-infrared-absorbing dye (D1) and the second near- infrared-absorbing dye (D2) has a mass absorption constant of 1,000/(cm*mass%) or more.
However, Sallavanti teaches an optical filter (see at least the title) wherein the absorbance can be determined by the Beer-Lambert law, which uses the mass absorption coefficient of the absorber in order to calculate the absorbance (see at least Col. 2, lines 32-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa and Miyake to include the teachings of Sallavanti so that one of ordinary skill in the art would have considered the mass absorption constant for the purpose of determining the amount of absorber necessary for the optical filter (see at least Col. 2, lines 32-48 of Sallavanti).
Ooi as modified by Hasegawa, Miyake, and Sallavanti does not specifically disclose that each of the first near-infrared-absorbing dye (D1) and the second near- infrared-absorbing dye (D2) has a mass absorption constant of 1,000/(cm*mass%) or more.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of each of the first near-infrared-absorbing dye (D1) and the second near- infrared-absorbing dye (D2) having a mass absorption constant of 1,000/(cm*mass%) or more include optimizing the absorbance of the optical filter (see at least Col. 2, lines 32-48 of Sallavanti).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Ooi as modified by Hasegawa, Miyake, and Sallavanti so that when each of the first near-infrared- absorbing dye (D1) and the second near-infrared-absorbing dye (D2) are contained alone in the transparent resin, each of the first near-infrared-absorbing dye (D1) and the second near- infrared-absorbing dye (D2) has a mass absorption constant of 1,000/(cm*mass%) or more for the purpose of optimizing the absorbance of the optical filter (see at least Col. 2, lines 32-48 of Sallavanti).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872   

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872